            Case 3:20-cv-00452-RCJ-WGC Document 6 Filed 08/25/20 Page 1 of 2



 1                               UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

 3                                                            Case No.: 3:20-cv-00452-RCJ-WGC
      HUGUETTE NICOLE YOUNG,
 4                                                                            Order
              Plaintiff
 5                                                                       Re: ECF No. 1
      v.
 6
      AARON FORD,
 7
              Defendant
 8

 9
             Plaintiff has filed a civil complaint. The Local Rules of Practice for the District of
10
     Nevada provide: “Any person who is unable to prepay the fees in a civil case may apply to the
11
     court for authority to proceed in forma pauperis (IFP). The application must be made on the
12
     form provided by the court and must include a financial affidavit disclosing the applicant’s
13
     income, assets, and liabilities.” LSR 1-1.
14
            Plaintiff's complaint was accompanied by a document titled "Application to Proceed In
15
     Forma Pauperis"; however, Plaintiff did not use the court's IFP application form, and instead of
16
     providing the information required to determine IFP status, Plaintiff asks the court to reduce the
17
     filing fee to $100. Plaintiff's application to proceed IFP (ECF No. 1) is DENIED WITHOUT
18
     PREJUDICE.
19
            The Clerk shall SEND Plaintiff a copy of the instructions and application to proceed IFP
20
     for a non-prisoner. Plaintiff has 30 days from the date of this Order to either file a completed IFP
21
     application on the court's form or pay the full $400 filing fee. If Plaintiff files the completed IFP
22
     application on the court's form, the court will screen the complaint under
23
          Case 3:20-cv-00452-RCJ-WGC Document 6 Filed 08/25/20 Page 2 of 2



 1 28 U.S.C. § 1915(e)(2)(B), which requires dismissal of a complaint, or any portion thereof, that

 2 is frivolous or malicious, fails to state a claim upon which relief may be granted, or seeks

 3 monetary relief against a defendant who is immune from such relief.

 4         If Plaintiff fails to timely file a completed IFP application or pay the filing fee, this action

 5 will be dismissed.

 6 IT IS SO ORDERED.

 7 Dated: August 25, 2020

 8                                                             _________________________________
                                                               William G. Cobb
 9                                                             United States Magistrate Judge

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                                      2
